Citation Nr: 0326845	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1957 to 
August 1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO.  



REMAND

A careful review of the claims file shows that the date of 
onset of the veteran's hypertension is unclear.  

There was no indication in the service medical records that 
the veteran had hypertension or diabetes mellitus at any 
time. 

The medical records from the VA Medical Center (VAMC) in 
Pittsburgh, Pennsylvania, dated in 1981, indicate that the 
veteran underwent a VA examination for a condition not 
related to the present appeal (i.e., hearing loss).  His 
blood pressure reading at that time was 128/70.  

The medical records from the VAMC, dated from August 1987 to 
September 2000, indicate that the veteran was evaluated for 
hypertension and diabetes mellitus in September 1988.  

At that time, his blood sugar was elevated (203 mg/dl) and 
his blood pressure was 154/90.  A diagnosis of hypertension 
was made, and it was noted at this time that he had a history 
of diabetes.  A prior blood sugar done in August 1987 was 
elevated (222mg/dl).  

The medical records from Andrew Behnke, M.D., dated from 
December 1997 to May 2001, show that he treated the veteran 
primarily for diabetes mellitus and that David D'Amore, M.D., 
treated the veteran's hypertension.  

Dr. Behnke's records, dated in December 1997, indicate that 
the veteran was diagnosed with hypertension approximately 
eight years prior thereto (i.e., 1989).  

The medical records from the VAMC, dated from January 2000 to 
October 2001, indicate that the onset of the veteran's 
diabetes mellitus and hypertension was in 1988.  

In a November 2000 letter, Dr. Behnke states that the veteran 
was diagnosed with diabetes mellitus in 1989.  

In a November 2000 letter, Dr. D'Amore states that the 
veteran was "found to have chemical signs of diabetes around 
1987 with intermittent hyperglycemic levels on routine blood 
testing."  

On May 2001 VA medical examinations, the veteran reported 
that his non-insulin dependent diabetes mellitus was 
"detected in the early eighties when he was in his mid-
forties."  One examiner also notes that the veteran reported 
that he was diagnosed with hypertension in the early 
eighties.  

In a September 2001 rating decision, the RO granted service 
connection on a presumptive basis for the veteran's diabetes 
mellitus as due to exposure to herbicide.  

In April 2002, the veteran underwent a VA examination for 
evaluation of his hypertension.  The examiner stated that, 
based on his review of the VA medical records, the veteran 
was diagnosed with hypertension in "approximately" 1988.  

At a January 2003 personal hearing, the veteran maintained 
that his hypertension was diagnosed after his diabetes 
mellitus.  He testified that, subsequent to a diagnosis of 
hearing loss in the early 1980's, his wife (a nurse) took his 
blood sugar readings at home with a glucometer and noticed 
that they were high.  However, he went on to state that he 
did not have a written record or any recollection of what his 
blood sugar readings were during that time.  

He further testified that, to the best of his recollection, 
he was evaluated at the VAMC sometime in the middle 1980's 
for high blood sugar and that "maybe six months, maybe a 
year later" after he had been on a diet and exercise program 
to control his blood sugar, he went back to VA and was told 
his blood pressure was starting to go up.  

The veteran testified that the hypertension got worse and he 
had to start taking pills for it.  Subsequently, his blood 
sugar "went out of control" and he then had to start taking 
pills for the diabetes mellitus.  

Subsequent to the January 2003 hearing, the RO requested all 
the veteran's medical records from VAMC dated prior to 1987.  
The records thereafter obtained from VAMC, dated in 1981 and 
1986, are unrelated to the veteran's present appeal.  

In April 2002, the RO denied the veteran's claim of service 
connection for hypertension as secondary to the service-
connected diabetes mellitus, on the grounds that a prior RO 
decision in September 2001 found that the veteran's 
hypertension was present in the 1980s and preexisted the 
diagnosis of diabetes mellitus.  

With respect to the veteran's claim of service connection for 
hypertension as secondary to service-connected diabetes 
mellitus, the Board finds that a medical examination is in 
order to determine the nature and likely etiology of the 
claimed hypertension in this case.  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  

The VCAA essentially enhances the VA's obligation to notify 
him about his claims (i.e., what information or evidence is 
required to grant his claims) and to assist him to obtain 
evidence for his claims.  

A review of the record on appeal shows that, in a March 2002 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by May 25, 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court reached a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to ascertain 
the nature and likely etiology of the 
claimed hypertension.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Based on his/her review, 
the examiner should furnish an opinion as 
to whether it is at least as likely as 
not that the veteran has current 
disability manifested by hypertension 
that was either caused or aggravated by 
his service-connected diabetes mellitus.  
Complete rationale for all opinions 
expressed should be provided.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
secondary service connection for 
hypertension.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




